Title: [Diary entry: 13 December 1785]
From: Washington, George
To: 

Tuesday 13th. Thermometer at  in the Morng. 47 at Noon and  at Night. Wind Westerly, fresh, & air turning cold. Flying Clouds all day, but clear at Night, and still. Finished killing my Hogs—The Number & weight of which are as follow. 


No.
Wt.


River Plantn.
44
6814


Dogue run Do.
28
4003


Muddy hole Do.
30
3638


Ferry—Do.
26
2930


Total
128
17385

 Out of the above Thos. Bishop & Thos. Green are each to have 500. Hezekiah Fairfax has had 480 & Morris 416 and Davy 414—leaving for family use 15075 lbs. which with 4 Hogs killed for early Bacon (in October) Weighing 810 lbs. make in all 15,885 lbs. laid up for the consumption of my Table—use of my People—and the poor who are distressed for it. Mr. Baldwin, formerly a Chaplain in the Army from Connecticut—now a Lawyer in the state of Georgia called here on his way to the last but would not stay [to] dinner. A Mr. Douglas came here to rent my Land on Difficult run for which I asked him £50 pr. Ann. and to which he is to give an Answer after consulting his Brothers in Alexanda.